10 A.3d 1053 (2010)
299 Conn. 920
Karen DiPIETRO et al.
v.
FARMINGTON SPORTS ARENA, LLC.
SC 18726
Supreme Court of Connecticut.
Decided December 15, 2010.
Kenneth J. Bartschi and Karen L. Dowd, Hartford, in support of the petition.
The petition by the defendants Farmington Sports Arena, LLC, Dimensional Technology Group, LLC, and Paul DiTommaso, Jr., for certification for appeal from the Appellate Court, 123 Conn.App. 583, 2 A.3d 963 (2010), is granted, limited to the following issues:
"1. Did the Appellate Court properly rule that expert testimony was not required in a negligence case wherein the plaintiff claimed that the defendants had installed an inherently dangerous carpet in its indoor soccer arena, and where there was no evidence that the defendants had notice of the danger?
"2. Did the Appellate Court properly rule that plenary review applied to the trial court's decision concerning the admissibility of expert testimony in a summary judgment motion?"